DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 and 17-21 are pending.  Claims 1, 17-18, and 20 have been amended and claim 16 is cancelled.  Claim 21 is newly added.

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.  With respect to the rejection under 35 USC 101, the Applicant’s representative argues that the claims do not recite a certain method of organizing human activity and mental process under Step 2A-prong 1 (see Remarks, pg. 7-8), integrated into a practical application and provide a technological improvement under Step 2A-prong 2 (see Remarks, pg. 8-9), and recite an ordered combination that transforms the nature of the claim into patent eligible application under Step 2B (see Remarks, pg. 9-10).  The Examiner respectfully disagrees.  
With respect to the Applicant’s argument under Step 2A-prong 1, the Applicant asserts that the claims have been amended to recite computer-specific activity and not steps that can be performed in the mind including: “i) causing display of an animation at the at least one of the plurality of inactive symbol display positions indicating that the at least one of the plurality of inactive symbol display positions will be activated for evaluation during a bonus game, wherein the animation includes an unlock symbol and ii) cause the unlock symbol to remain at the at least one of the plurality of inactive symbol display positions for at least one remaining base round of a plurality of base rounds” (see Remarks, pg. 7-8). The Examiner respectfully disagrees.  As discussed in the Non-Final Rejection, dated 4/1/2022, the claims are found to recite a grouping of abstract ideas such as certain method of organizing human activity and/or mental processes (see Non-Final Rejection, pg. 2-3).   The amendments to the claims do not modify the analysis under Step 2A-prong 1 because the limitation “i) causing display of an animation at least one of the plurality of inactive symbol display positions indicating that the at least one of the plurality of inactive symbol display positions will be activated for evaluation during a bonus game, wherein the animation includes an unlock symbol” amounts to mere extra-solution activity of the abstract idea and/or steps to perform the abstract idea in a technological environment (see MPEP 2106.05(g) and (h)).  Additionally, the limitation “ii cause the unlock symbol to remain at the least one of the plurality of inactive symbol display positions for at least one remaining base round of a plurality of base rounds” amounts to a rule and/or instructions for a certain method of organizing human activity (see MPEP 2106.04(a)).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained under Step 2A-prong 1.
With respect to the Applicant’s argument under Step 2A-prong 2, the Applicant’s representative argues that the amendments as discussed above further represent an “improvement in the field of electronic gaming” to (i) increase the probability of winning an actual award amount and ii) increasing player excitement and engagement with gaming machines (see Remarks, pg 9). The Examiner respectfully disagrees. The “improvements consideration” under Step 2A-prong 2 pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity (see MPEP 2106.04d(1)).  In this instance, “causing display of an animation at the at least one of the plurality of inactive symbol display positions indicating that the at least one of the plurality of inactive symbol display positions will be activated for evaluation during a bonus game” and “cause the unlock symbol to remain at the at least one of the plurality of inactive symbol display positions for at least one remaining base round of a plurality of base rounds” recite extra solution activity and applying a commonplace business method on a general purpose computer and/or gathering and analyzing information using conventional techniques and displaying the result for a certain method of organizing human activity and/or mental process (see MPEP 2106.05(a) II).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under Step 2A-prong 2 has been maintained below.
With respect to the Applicant’s arguments under Step 2B, the Applicant’s representative argues that the claims recite “significantly more” because the combination to “unlock at least one inactive symbol display position by causing display of an animation at the at least one inactive symbol display position indicating that the at least one inactive symbol display position indicating that the at least one inactive symbol display position will be activated for evaluation during a bonus game wherein the animation includes an unlock symbol, causing the unlock symbol to remain at the at least one inactive symbol display position for at least one remaining base round of a plurality of base rounds, and initiating the bonus game including activating all inactive symbol display positions that have been unlocked” (see Remarks, pg. 10).  The Examiner respectfully disagrees.  As previously discussed above, the step to display an animation at the at least on inactive symbol display position amounts to mere extra solution activity of the abstract idea.  Moreover, the limitation to “causing the unlock symbol to remain at the at least one inactive symbol display position for at least one remaining base round amounts to a rule and instruction of the abstract idea and when considered individually or as a combination of elements does not transform the abstract idea into significantly more than a certain method of organizing human activity.  Furthermore, the prior art of Vancura discloses that it is well-known, routine, and conventional for gaming devices to utilize computer functionality to display images, symbols and other indicia (see Vancura, 0040).  Stated differently, the Examiner is not persuaded that displaying an animation to convey a variety of symbols such as display of an animation at the at lest one inactive symbol display position indicating that the at least one inactive symbol display position indicating that the at least one inactive symbol display position will be activated for evaluation during a bonus game and cause the unlock to remain at the at least one inactive symbol display position for at least one remaining base round of a plurality of base rounds when viewed individually or as a combination does not amount to significantly more than the abstract idea.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under 35 USC 101 has been maintained below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations directed to a certain method of organizing human activity and/or mental processes such as “in response to receiving a player input, generate a first game outcome for a first base round of a base game based on a first output, the first game outcome including a plurality of symbols on each of the plurality of reels” – certain method of organizing human activity; “in response to determining that at least one of the displayed symbols for the first game outcome is a trigger symbol, unlock at least one of the plurality of inactive symbol display positions in the bonus region;” – certain method of organizing human activity and mental process; “cause the unlock symbol to remain at the at least one of the plurality of symbol display positions for at least one remaining base round of a plurality of base rounds such that no new symbol is displayed at the at least one of the plurality of inactive symbol display positions during the at least one remaining base round” – certain method of organizing human activity; and “after the at least one remaining base round of the plurality of base rounds of the base game, initiate the bonus game including activating all inactive symbol display positions that have been unlocked, the activating including expanding the initial game play area to include the activated symbol display positions, thereby creating an expanded game play area” –certain method of organizing human activity.  For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong1.
This judicial exception is not integrated into a practical application because the additional limitations such as “display, on the at least one display device, (i) an initial game play area including a plurality of reels and (ii) a bonus region positioned above the initial game play area, the initial game play area including a plurality of active symbol display positions, and the bonus region including a plurality of inactive symbol display positions;” “for display on the initial game play area on the at least one display device” and “by causing display of an animation at the at least one of the plurality of inactive symbol display positions indicating that the at least one of the plurality of inactive symbol display positions will be activated for evaluation during a bonus game, wherein the animation includes an unlock symbol” merely recite instructions to invoke a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05 (f)-(h)).  The remaining limitations such as “an electronic gaming machine”, “at least one display device”, “a player input interface configured to receive player input”, and “a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller, cause the game controller to at least:” amount to invoking the computer as a tool to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and(h)).  For at least these reasons, the claims do not integrate the claim into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “at least one display device”, “a player input interface configured to receive player input”, and “a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller, cause the game controller to at least:” when viewed individually and/or as a collection of elements do not amount to an inventive concept but invoke a computer as a tool to implement the abstract idea and/or a technological environment.  For instance, Vancura (US 2010/0029381) discloses an electronic gaming machine includes at least one display device, a player input interface configured to receive player input, and a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium as conventional components known to one of ordinary skill in the gaming arts at the time of filing the application (see Vancura, 0008, 0037-0040).  For at least these reasons, the additional elements when viewed either individually or as a collective whole do not amount to significantly more than the abstract idea.
With respect to dependent claims 2-15 and 17-21, the limitations have been reviewed and analyzed as being directed to further steps of the abstract idea (see MPEP 2106.04(a)), instructions to invoke a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, claims 2-15 and 17-21 are found to be directed to an abstract idea without significantly more.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715